On Motion for Rehearing.
William B. Seckinger and Dahlia Futch Seckinger contend, in the motion for rehearing, that they are adopting parents. They are not parents. The parents of the minor children are dead.
They contend also that the order of March 5, 1957, of the Ordinary of Effingham County appointing Mrs. Margaret B. Brogdon as guardian was superseded by the temporary order of adoption of the Judge of the Superior Court of Chatham County of October 8, 1957, in favor of the Seckingers. This was only a temporary order because, under Code § 74-404 the children could not be finally adopted within six months from the date of such order. That Code section reads: “Upon the first hearing the court may pass an order only granting temporary custody of the child to the petitioner. Final adoption shall be granted only upon a second hearing after the child shall have been in the custody and care of the petitioner for a period of six months. .
The law provides further that before the final adoption of the children the guardian, Mrs. Brogdon, must consent to such adoption. See Code § 74-406, which reads: “If the child has a guard*728ian of its person, the consent of such guardian shall be required. . . .” It is true that Mrs. Brogdon has not qualified as guardian by giving bond, etc., for the reason that the Seckingers have been litigating her appointment as guardian and her qualifications as guardian from the beginning to the present time, and when the matter was finally before Judge Renfroe, he sustained a demurrer to the plea in abatement. Judge Renfroe passed an order denying the contentions of the Seckingers from the beginning to the end and entered a final judgment sustaining the contentions of Mrs. Brogdon from the beginning to the end. Since Mrs. Brogdon has been prevented from qualifying as guardian by the continuous litigation of the Seckingers, the litigation which was served on Mrs. Brogdon regarding the alleged adoption proceedings in Chatham County necessitated her appearance there as an individual only, and not as guardian.